            Case 2:20-cv-01883-WBS-JDP Document 18 Filed 04/09/21 Page 1 of 2


 1
     A PROFESSIONAL CORPORATION
 2   Carl L. Fessenden, SBN 161494
 3   Suli A. Mastorakos, SBN 330383
     350 University Ave., Suite 200
 4   Sacramento, California 95825
     TEL: 916.929.1481
 5   FAX: 916.927.3706

 6   Attorneys for Defendants
     COUNTY OF YUBA AND DEPUTY HENRY ABE
 7
 8                                         UNITED STATE DISTRICT COURT

 9                                       EASTERN DISTRICT OF CALIFORNIA
10
11   LEON OLSCHOWKA,                                     CASE NO. 2:20-cv-01883 WBS-JDP

12                     Plaintiff,                        AMENDED STIPULATION AND ORDER FOR
                                                         DISMISSAL
13   v.
14
     COUNTY OF YUBA, a municipal                         Complaint Filed: 09/18/2020
15   corporation; DEPUTY HENRY ABE in his
     individual capacity as sheriffs deputy for the
16
     COUNTY OF YUBA; and DOES 1-50,
17   inclusive, individually, jointly and severally,

18               Defendants.
     ___________________________________/
19
20
21           IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff LEON OLSCHOWKA
22   and Defendants DEPUTY HENRY ABE, and COUNTY OF YUBA, by and through their undersigned
23   counsel that this action be dismissed, with prejudice, with each side to bear its own attorney’s fees and
24   costs, pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure.
25   ///
26   ///
27   ///
28   ///
     {02402249.DOCX}                                    1
                                      AMENDED STIPULATION AND ORDER FOR DISMISSAL
            Case 2:20-cv-01883-WBS-JDP Document 18 Filed 04/09/21 Page 2 of 2


 1   IT IS SO STIPULATED.
 2
 3
     Dated: April 7, 2021                       PORTER SCOTT
 4
                                                A PROFESSIONAL CORPORATION
 5
                                                By _/s/Carl. L. Fessenden_______
 6                                                     Carl L. Fessenden
                                                       Suli A. Mastorakos
 7
                                                       Attorneys for Defendants
 8
 9   Dated: April 7, 2021                       LAW OFFICE OF JOHN L. BURRIS

10                                              By __/s/James Cook (Authorized on 4/7/21)_
11                                                     John L. Burris
                                                       Benjamin Nisenbaum
12                                                     James Cook
                                                       Attorneys for Plaintiff
13
14
15                                           ORDER
16
17           IT IS SO ORDERED.

18
     Dated: April 8, 2021
19
20
21
22
23
24
25
26
27
28
     {02402249.DOCX}                          2
                            AMENDED STIPULATION AND ORDER FOR DISMISSAL
